931 F.2d 886Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Tina Ruth JOHNSON, Petitioner.
No. 90-7170.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 30, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-90-638-A-R)
Tina Ruth Johnson, appellant pro se.
E.D.Va.
DISMISSED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Tina Ruth Johnson filed approximately seventy documents in the district court.  The magistrate judge found that the majority of the documents are illegible and incomprehensible and ordered Johnson to present her grievance in the form of an action;  the magistrate judge suggested Johnson file under 28 U.S.C. Sec. 2254 (if she is contesting the fact or length of her confinement) or 42 U.S.C. Sec. 1983 (if she is challenging the conditions of her confinement).  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
The order appealed from is not a final order because it did not end the litigation on the merits.  Moreover, absent consent of the parties under 28 U.S.C. Sec. 636(c), a magistrate judge does not have jurisdiction to enter a final appealable order, and review of a magistrate judge's nonfinal order lies in the district court, not in this Court.  See 28 U.S.C. Sec. 636(b)(1)(A);  Fed.R.Civ.P. 72(a).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.